101 F.3d 712
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ORNATUBE ENTERPRISE CO., LTD., Plaintiff/Appellant,andLiang-Houh Shieh, Sanctioned Party-Appellant,v.The UNITED STATES, Defendant-Appellee,andHannibal Industries, Inc., Defendant-Appellee.
No. 96-1194.
United States Court of Appeals, Federal Circuit.
Sept. 4, 1996.
ORDER

1
Upon consideration of Appellants' "NOTICE OF MOTION AND MOTION FOR REINSTATEMENT OF APPEAL AND FOR EXTENSION OF TIME TO FILE CORRECTED BRIEF, ET AL" ("Motion") and of Defendants and Appellees' papers thereto, if any, and all other papers before the Court, it is hereby


2
ORDERED that Appellants' Motion is hereby granted in the entirety.  It is further


3
ORDERED that appellants' appeal is reinstated;


4
ORDERED that Appellants shall serve and file the corrected opening brief and appellants' appendix at the same time as they file the reply brief;  or that the Court hereby accepts the filings of Appellants' opening brief and appellants' appendix as is;


5
SO ORDERED.